Name: Commission Regulation (EEC) No 2215/91 of 24 July 1991 re-establishing the levying of customs duties on products of categories 10, 18, 39, 40 and 74 (order Nos 40.0100, 40.0180, 40.0390, 40.0400 and 40.0740), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 26. 7. 91 Official Journal of the European Communities No L 203/57 COMMISSION REGULATION (EEC) No 2215/91 of 24 July 1991 re-establishing the levying of customs duties on products of categories 10, 18 , 39, 40 and 74 (order Nos 40.0100, 40.0180 , 40.0390, 40.0400 and 40.0740, originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply and 40.0740), originating in Pakistan, the relevant ceilings respectively amount to 1 537 000 pairs, 101 , 112 and 37 tonnes and 67 000 pieces ; Whereas on 2 February 1991 imports of the products in question into the Community, originating in Pakistan, a country covered be preferential tariff arrangements, reached and were charged against those ceilings ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), as amended by Regulation (EEC) No 3835/90 (2), and in particular Article 1 2 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level : Whereas, in respect of products of categories 10, 18 , 39 , 40 and 74 (order Nos 40.0100, 40.0180, 40.0390 , 40.0400 HAS ADOPTED THIS REGULATION : Article 1 As from 29 July 1991 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Pakistan : Order No Category(unit) CN code Description 40.0100 10 (1 000 pairs) 6111 10 10 6111 20 10 6111 30 10 ex 6111 90 00 6116 10 10 6116 1090 6116 90 00 6116 92 00 6116 93 00 611699 00 Gloves, mittens and mitts, knitted or crocheted 40.0180 18 (tonnes) 6207 1 1 00 6207 19 00 6207 21 00 6207 22 00 6207 29 00 6207 91 00 6207 92 00 6207 99 00 Men's or boys singlets and other vests, underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, other than knitted or crocheted (') OJ No L 370, 31 . 12 . 1990, p. 39 . (2) OJ No L 370, 31 . 12 . 1990, p . 126. No L 203/58 Official Journal of the European Communities 26. 7. 91 Order No Category(unit) CN code Description 40.0180 (cont'd) 6208 1 1 00 6208 19 10 6208 19 90 6208 21 00 6208 22 00 6208 29 00 6208 91 10 6208 91 90 6208 92 10 6208 92 90 6208 99 00 Women's and girls' singlets and other vests , slips, petticoats, briefs, panties, nightdresses, pyjamas, negliges, bathrobes, dressing gowns and similar articles, other than knitted or crocheted 40.0390 39 (tonnes) 6302 51 10 6302 51 90 6302 53 90 ex 6302 59 00 6202 91 10 6202 91 90 6202 93 90 ex 6202 99 00 Tagble linen, toilet and kitchen linen, other than knitted or crocheted, other than of terry towelling or similar terry fabrics of cotton 40.0400 40 (tonnes) ex 6303 91 10 ex 6303 92 90 ex 6303 99 90 6304 19 10 ex 6304 19 90 6304 92 00 ex 6304 93 00 ex 6304 99 00 Woven curtains (including drapes) interior blinds, curtain and bed valances and other furnished articles, other than knitted or crocheted, of wool, of cotton or of man-made fibres 40.0740 74 (1 000 pieces) 6104 11 00 6104 12 00 6104 13 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 Women's or girls knitted or crocheted suits and ensembles, of wool , of cotton or man-made fibres, excluding ski suits Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1991 . For the Commission Christiane SCRIVENER Member of the Commission